We are of opinion that the court had no power to compel the defendant to go out of this State to obtain and bring here the property, which by the order appealed from he is directed to deliver to the sheriff. It distinctly appears from the examination of the defendant that the proceeds of the check which he received for his January wages existed in money, and that at the time of his examination the funds were at Hawley, in the State of Pennsylvania. The most that the court could do was to require the defendant to transfer his title to the money to a receiver, in order that he might pursue it there. The defendant could not be compelled to go there and get the money to pay to the sheriff. Whether the money was, by the laws of Pennsylvania, exempt from the claims of creditors, and whether that exemption should be recognized *Page 562 
here, are questions which do not arise in this view of the case.
It further appears that the money in question was not received by the judgment debtor until after the institution of the supplementary proceedings.
The orders of the county judge and of the Supreme Court at General Term should be reversed as to the judgment debtor Hunt with costs.
All concur.
Orders reversed.